United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-2357
                       ___________________________

                                  Franklin Ashley

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

William McKinney, Doctor, Individual and Official Capacity; Diana Larkin, R.N.,
 Individual and Official Capacity; Connie James, R.N., Individual and Official
      Capacity; Loraine Coleman, Nurse, Individual and Official Capacity

                            lllllllllllllllllllllDefendants

Stephen Vossick, Nurse, Individual and Official Capacity; Sarah Skaggs, Nurse,
Individual and Official Capacity; Cindy Griffith, Former Warden, Individual and
                                Official Capacity

                     lllllllllllllllllllllDefendants - Appellees

E. Jackson, Director Dental Service, Individual and Official Capacity; J. Cofield,
  Director Operations, Individual and Official Capacity; T. Bredeman, Medical
                   Director, Individual and Official Capacity

                            lllllllllllllllllllllDefendants
                                    ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                         Submitted: November 24, 2021
                           Filed: November 30, 2021
                                 [Unpublished]
                                 ____________
Before KELLY, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Missouri inmate Franklin Ashley appeals following the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action, in which he alleged that
Nurse Sarah Skaggs, Nurse Stephen Vossick, and former warden Cindy Griffith
delayed and/or denied adequate medical treatment in violation of the Eighth
Amendment. We conclude that the grant of summary judgment was proper, see
Cockram v. Genesco, Inc., 680 F.3d 1046, 1051 (8th Cir. 2012) (de novo review of
grant of summary judgment), as the record showed that neither Skaggs nor Vossick
was deliberately indifferent to Ashley’s medical needs, see Dulany v. Carnahan, 132
F.3d 1234, 1240 (8th Cir. 1997) (summary judgment for prison officials was
appropriate where medical records revealed defendants responded to and provided
treatment for plaintiff’s medical needs), and Ashley failed to show that Griffith was
personally involved in his medical treatment, see Holden v. Hirner, 663 F.3d 336, 343
(8th Cir. 2011) (prison officials lacking medical expertise are entitled to rely on
opinions of medical staff); Grayson v. Ross, 454 F.3d 802, 811 (8th Cir. 2006)
(supervisor is not vicariously liable under § 1983 for employee’s actions).

       We also conclude that the court did not err in denying Ashley’s motion for
appointment of expert witnesses, see United States v. Juhic, 954 F.3d 1084, 1087 (8th
Cir. 2020) (appellate court reviews district court’s decision not to appoint expert
witness for abuse of discretion); his motions to compel and requests for a
continuance, see Jackson v. Riebold, 815 F.3d 1114, 1121 (8th Cir. 2016) (district
court has wide discretion in ruling on motion for continuance; party must identify
specific facts or evidence that would enable him to rebut summary judgment motion);


      1
       The Honorable Matthew T. Schelp, United States District Judge for the
Eastern District of Missouri.

                                         -2-
Butler v. Fletcher, 465 F.3d 340, 346 (8th Cir. 2006) (no abuse of discretion when
information sought in motion to compel could not have overcome undisputed
evidence); or his motions for appointment of counsel, see Stevens v. Redwing, 146
F.3d 538, 546 (8th Cir. 1998) (appellate court reviews district court’s denial of
request for appointment of counsel for abuse of discretion).

      Accordingly, we affirm, see 8th Cir. R. 47B, and we deny Ashley’s motion for
appellate counsel as moot.
                      ______________________________




                                       -3-